DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Publication No. 2016/0290478 A1 (“US ‘478”) in view of U.S. P.G. Publication No. 2015/0296658 A1 (“US ‘658”).
US ‘478 discloses:
Regarding claim 1:
A perpendicular speed reducer (10; FIG. 1) comprising: 
an input shaft (12; FIG. 1); 

an output shaft (38) that outputs the speed-reduced rotation; and 
a casing (30) that accommodates the reduction mechanism (¶ [0022], “The input shaft, the first intermediate shaft 32, and the second intermediate shaft 36 of the speed reduction mechanism are accommodated inside a casing 30”), wherein the input shaft and the output shaft are perpendicular to each other (see in at least FIG. 2; ¶ [0021], “The speed reduction mechanism includes an input shaft (only a protruding portion 12 is illustrated); a first intermediate shaft 32 perpendicular to the input shaft; a second intermediate shaft 36 meshing with the first intermediate shaft 32 via a helical gear; and an output shaft 38 meshing with the second intermediate shaft 36 via a helical gear”), the casing includes 
an output shaft end side (at 38 in FIG. 1-2) formed on a first side surface (S1 in FIG. A below),
a fin (64) provided along a direction toward the output shaft end side (FIG. 4 illustrates the fins 64 extending leftward toward the output shaft end side 38), and 
a groove portion (G in FIG. A below) provided along an axial direction of the output shaft (the groove portion G extends parallel to the output shaft 38/38a as indicated by the arrow in FIG. A below; see MPEP § 2125) on a second side surface (S2; FIG. A below) adjacent to the first side surface (S1 shares the same edge as S2, see in FIG. A below).

    PNG
    media_image1.png
    736
    564
    media_image1.png
    Greyscale

	FIGURE A: Annotated View of US ‘478	

Although US ‘478 teaches that the output shaft 38 is “supported by the casing 30 via bearings” (¶ [0022]), US ‘478 does not expressly disclose a bearing hole at the output shaft side end formed on the first side surface to support the output shaft.
US ‘658 teaches a bearing hole (H in FIG. B below, which illustrates output shaft 22 being supported by roller bearing both of which are disposed within the bearing hole H; see MPEP § 2125) formed on a first side surface (30D, see in FIG. 7) to support the output shaft (see shaft 22 being 


    PNG
    media_image2.png
    440
    724
    media_image2.png
    Greyscale

FIGURE B: Annotated view of US ‘658

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘478 to include a bearing hole at the output shaft side end formed on the first side surface to support the output shaft, as taught by US ‘658, as a known technique to rotatably support the output shaft to the casing. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘478 and US ‘658 are drawn to analogous/similar structures (i.e. speed supra would, with reasonable predictability, result in US ‘478’s output shaft 38 having an end that is supported by a bearing which is in turn supported by a bearing hole in the casing 30, much like at H in FIG. B above.
US ‘478 as modified above further discloses the following:
Regarding claim 1 (continued):
The fin (64) provided along a direction toward the bearing hole (FIG. 4 illustrates the fins 64 extending leftward toward the output shaft end side 38 and therefore to the bearing hole that supports an end of the output shaft, see e.g. in FIG. B above).
Regarding claim 2:
The perpendicular speed reducer according to claim 1, further comprising: a fan (40; FIG. 1) disposed in a portion of the input shaft which protrudes from the casing (¶ [0025], “cooling fan 40 is attached to the protruding portion 12 of the input shaft”), wherein the fin is provided along an axial direction of the input shaft to guide wind of the fan to the bearing hole (¶ [0038]; FIG. 4 illustrates the fins 64 extending leftward toward the output shaft end side 38 and therefore to the bearing hole that supports an end of the output shaft, see e.g. in FIG. B above).
Regarding claim 3:
The perpendicular speed reducer according to claim 1, wherein a plurality of the fins are provided (see plurality of fins 64 in FIG. 4).
However, US ‘478 does not expressly disclose the groove portion having a width wider than a distance between two fins adjacent to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the groove portion having a width wider than a distance between two fins adjacent to each other as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed relative widths would necessarily cause the claimed invention to perform any differently than that of the prior art device.  For example, the original written description merely indicates that the claimed relative dimensions are merely optional and therefore not required for the proper performance of the invention (pg. 12, “The number, a width, or a depth of the groove portions 551 is not particularly limited. However, from a viewpoint of cooling efficiency achieved by passing wind and manufacturing convenience, it is preferable that the number is not too large and the width is not too narrow.  For example, it is preferable that each of the groove portions 551 is formed to have a width wider than a distance between the two adjacent fins 544” (emphasis)). Because the limitation would not necessarily cause or otherwise allow the claimed invention to perform any differently than the US ‘478 device, this limitation does not amount to a patentable difference.
Regarding claim 4:
The perpendicular speed reducer according to claim 1, wherein the bearing hole and the groove portion are disposed at positions where the bearing hole and the groove portion overlap each other when viewed in a direction perpendicular to the second side surface (see groove G being longitudinally aligned/overlapping with the output shaft end side 38, and therefore bearing hole of the output shaft, in FIG. A above; see MPEP § 2125). 
Regarding claim 5, US ‘478 does not expressly disclose providing a plurality of the groove portions.  
US ‘658 teaches a plurality of groove portions (74A-74C) being provided to improve the cooling effect of the casing (¶ [0056]).
  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.); see MPEP § 2144.04 (VI).  Here, nowhere in the original disclosure does it disclose or suggest that a plurality of groove portions would produce new and unexpected results.  For example, the original written description merely indicates that a plurality of groove portions is merely optional and therefore not required for the proper performance of the invention (pg. 12, “The number, a width, or a depth of the groove portions 551 is not particularly limited. However, from a viewpoint of cooling efficiency achieved by passing wind and manufacturing convenience, it is preferable that the number is not too large and the width is not too narrow” (emphasis)). Because the limitation would not necessarily produce new and unexpected results, this limitation does not amount to a patentable difference.
Further regarding claim 5, US ‘478 does not expressly disclose that the width from an end to an end of the plurality of groove portions is wider than a width of the bearing hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the width from an end to an end of the plurality of groove portions being wider than a width of the bearing hole as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently not particularly limited. However, from a viewpoint of cooling efficiency achieved by passing wind and manufacturing convenience, it is preferable that the number is not too large and the width is not too narrow. . . . [I]t is preferable that a width W from an end to an end of the two groove portions 551 is larger than a width (that is, the inner diameter D) in the forward-rearward direction of the second bearing holes 53b and 54b” (emphasis)). Because the limitation would not necessarily cause or otherwise allow the claimed invention to perform any differently than the US ‘478 device, this limitation does not amount to a patentable difference.
Regarding claim 6:
The perpendicular speed reducer according to claim 1, wherein portions including the bearing holes in the casing are all integral (bearing hole at H, see in FIG. B above, is defined by a hole/opening in the casing 30 itself and is rigidly secured thereto; therefore it is integral with the casing 30).
Although US ‘478 as modified above discloses multiple bearing holes (hole at H in FIG. B above; see also the holes/openings in casing 30 that support bearings 32 and 34 in FIG. B above), US ‘478 does not expressly disclose portions including the bearing holes in the casing are all integrally formed of a single material (i.e. one-piece construction). 
. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").  Here, as mentioned above, the bearing holes are rigidly secured to the casing 30 as a single unit, see in FIG. 9 in US ‘658.  Therefore, forming the bearing holes and casing as being integrally formed of a single material i.e. one piece construction would be merely a matter of obvious engineering choice.
Regarding claim 7:
The perpendicular speed reducer according to claim 6, wherein the reduction mechanism includes a gear member (¶ [0021], “helical gear” and “bevel gear”), and the casing includes a hole portion for internally incorporating the gear member (the inside of the casing is the “hole portion”; ¶ [0022], “speed reduction mechanism are accommodated inside a casing 30”) and a cover member (C in FIG. B above) for closing the hole portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656